Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 2, drawn to a general purpose project management system classified in G06Q10/06.
II. Claims 3-8, drawn to a room configurator, classified in G06Q10/083 and G06Q10/1097
III. Claim 9, drawn to portal relating to lead creation, classified in G05B 2219/31124. 
IV. Claims 10-31, drawn to monitoring a project using a template, classified in G06Q10/0631.

The inventions are independent or distinct, each from the other because:

Inventions I, II, III and IV are distinct and unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the room configurator of Group II does not appear to have any relationship or dependency on the general purpose project management system of Group I or the portal of Group III or the functionality of using a template to monitor a project in Group IV.  In the instant case, the portal of Group III is independent from the general purpose project management system of Group I, and from the functionality of monitoring a project using a template of Group IV. Further, the general purpose project management system of Group I is independent from monitoring of a project using a template of Group IV.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 

In the instant case, the room configurator of Group II would require a separate area of search from the general purpose project management system of Group I and from the portal of Group III and from the functionality of using a template to monitor a project in Group IV.  In the instant case, the portal of Group III would require a different area of search from the general purpose project management system of Group I, and from the functionality of monitoring a project using a template of Group IV. Further, the general purpose project management system of Group I would require a different area of search from monitoring of a project using a template of Group IV.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./            Examiner, Art Unit 3687                                                                                                                                                                                            
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687